EXHIBIT 10.6 FAHNESTOCK VINER HOLDINGS INC. FORM 8-K DATED JANUARY 17, 2003
SHAREHOLDERS AGREEMENT

SHAREHOLDERS AGREEMENT

SHAREHOLDERS AGREEMENT, dated as of December 9, 2002 (this "Agreement"), by and
among (i) Fahnestock Viner Holdings Inc., an Ontario corporation (the
"Company"), (ii) Albert G. Lowenthal ("Significant Shareholder I Individual"),
Phase II Financial L.P., a New York limited partnership ("Significant
Shareholder I L.P."), Phase II Financial Limited, an Ontario corporation
("Significant Shareholder I Limited"), The Albert G. Lowenthal Foundation (the
"Foundation" and together with Significant Shareholder I Individual, Significant
Shareholder I L.P., and Significant Shareholder I Limited the "Significant
Shareholder I Group"), and (iii) Olga Roberts ("Significant Shareholder II
Individual") and Elka Estates Limited, an Ontario corporation ("Significant
Shareholder II Limited" and together with Significant Shareholder II Individual,
the "Significant Shareholder II Group").

WHEREAS, the parties hereto have entered into a Stakeholders Agreement, dated as
of the date hereof (the "Stakeholders Agreement"), with Canadian Imperial Bank
of Commerce, a bank under the laws of Canada, for the purpose of governing
certain aspects of the relationships among them; and

WHEREAS, the parties hereto desire to enter into this Agreement, in addition to
the Stakeholders Agreement, for the purpose of governing certain aspects of the
relationships between the Significant Shareholder I Group and the Significant
Shareholder II Group.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and other consideration, the receipt and adequacy of which
hereby is acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:


DEFINITIONS

Certain Definitions. For purposes of this Agreement, the following terms have
the following meanings:

"Affiliate" of any Person means any other Person which, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such Person. For purposes of this definition, "control"
when used with respect to any Person means possession, directly or indirectly,
of the power to direct the management and policies of such Person (whether
through the ownership of voting securities, by contract, or otherwise); and the
terms "controlling" and "controlled" have meanings correlative to the foregoing.

"Beneficially Own" and "Beneficial Ownership" shall have the meanings ascribed
to such terms in Rules 13d-3 and 13d-5 under the Exchange Act; provided that a
Person shall be deemed to have beneficial ownership of all securities that such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time.

"Board" means the board of directors of the Company.

"Class A Shares" means the Class A non-voting shares of the Company.

"Class B Shares" means the Class B voting shares of the Company.

"Company" shall have the meaning set forth in the Preamble.

"Co-Sale Notice" shall have the meaning set forth in Section 3.1.

"Co-Sale Offered Shares" shall have the meaning set forth in Section 3.1.

"Co-Sale Option Period" shall have the meaning set forth in Section 3.2.

"Co-Sale Right Holders" shall have the meaning set forth in Section 3.3.

"Drag Along Notice" should have the meaning set forth in Section 4.2.

"Drag Along Right" shall have the meaning set forth in Section 4.1.

"Drag Along Sale" shall have the meaning set forth in Section 4.1.

"Market Value" means the average of the last reported sale price for the Class A
Shares on the NYSE for the 5 consecutive Business Days ending three Business
Days prior to the Put Closing Date.

"Offeror" shall have the meaning set forth in Section 3.1.

"Ontario Securities Act" means the Securities Act (Ontario), as amended.

"Participating Shareholder" shall have the meaning set forth in Section 3.2.

"Permitted Transferee" means, with respect to the Shareholders, the following:

if such Shareholder is an individual, such Shareholder's parent, spouse, brother
or sister, natural or adopted lineal descendant or spouse of such descendant
including pursuant to a will or under the laws of intestacy, descent and
distribution;

a trust, whether inter vivos or testamentary, limited liability company,
corporation, partnership or other entity, of which only such Shareholder and/or
any Person or Persons named in clause (a) above is a beneficiary, member,
partner, shareholder or owner ("related entity");

the settlor or settlors or beneficiary or beneficiaries of a trust that is a
related entity;

the shareholders, members, partners or owners of a corporation, limited
liability company, partnership or other entity that is a related entity;

if such Shareholder is a member of Significant Shareholder I Group, any other
member of Significant Shareholder I Group or any Permitted Transferee thereof;
provided that Significant Shareholder I Individual maintains the power to vote
or direct the voting of such transferred Class B Shares; or

if such Shareholder is a member of Significant Shareholder II Group, any other
Shareholder or any Permitted Transferee thereof.

"Person" means any individual, sole proprietorship, limited liability company,
joint venture, corporation, partnership, association, trust, or any other entity
or organization, including a government or political subdivision or an agency or
instrumentality thereof.

"Put Closing Date" shall have the meaning set forth in Section 5.1.

"Put Notice" shall have the meaning set forth in Section 5.1.

"Put Purchase Price" shall have the meaning set forth in Section 5.2.

"Put Right" shall have the meaning set forth in Section 5.1.

"Pro Rata Amount" means, as to a Right of Co-Sale, the number of Class B Shares
obtained by multiplying the number of Class B Shares held by the Participating
Shareholder immediately prior to such sale by a fraction, the numerator of which
is the number of Class B Shares proposed to be sold to the Offeror by the
Selling Holder, and the denominator of which is the number of Class B Shares
held by the Significant Shareholder I Group immediately prior to such sale.

"Right of Co-Sale" means the right of co-sale provided to the members of
Significant Shareholder II Group in Article III of this Agreement.

"Selling Holder" shall have the meaning set forth in Section 3.1.

"Shareholders" means, collectively, Significant Shareholder I Individual,
Significant Shareholder I L.P., Significant Shareholder I Limited, the
Foundation, Significant Shareholder II Individual, and Significant Shareholder
II Limited.

"Significant Shareholder I Group" shall have the meaning set forth in the
preamble hereto.

"Significant Shareholder II Group" shall have the meaning set forth in the
preamble hereto.

"Stakeholders Agreement" shall have the meaning set forth in the Recitals
hereto.

"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, trust or other entity of which a majority of the
capital stock, equity interests or other ownership interests having ordinary
voting power to elect a majority of the board of directors or elect or appoint
other persons performing similar functions are at the time, directly or
indirectly, owned by such Person.

"Transfer" shall have the meaning set forth in Section 2.1.

"U.S. Securities Act" means the United States Securities Act of 1933, as
amended.


CERTAIN COVENANTS


Transfer Restrictions

. No Shareholder may (and any purported Transfer in violation of this Agreement
shall be null and void and of no force and effect), directly or indirectly
(including through the Transfer of a controlling interest in a controlled
Affiliate), sell, transfer, assign, grant a participation in, option, pledge,
hypothecate, encumber or otherwise dispose of by operation of law or otherwise
(each, a "Transfer"), any or all of its Class B Shares, except:

subject to Section 2.2(a), any Class B Shares may be Transferred to a Permitted
Transferee of such Shareholder;

subject to Section 2.2(b) and Article III hereof, as applicable, upon delivery
to the Company of a written opinion of legal counsel (who shall be reasonably
satisfactory to the Company) addressed to the Company and in form and substance
reasonably satisfactory to the Company to the effect that the proposed Transfer
may be effected without registration under the U.S. Securities Act;

subject to Section 2.2(b) and Article III hereof, as applicable, upon delivery
of a "no action" letter from the SEC to the effect that the making of such a
Transfer without registration under the U.S. Securities Act will not result in a
recommendation by the staff of the SEC that action be taken with respect
thereto; or

subject to Section 2.2(b) and Article III hereof, as applicable, upon delivery
to the Company of a written opinion of legal counsel (who shall be reasonably
satisfactory to the Company) addressed to the Company and in form and substance
reasonably satisfactory to the Company to the effect that the manner in which
the proposed Transfer is to be effected (x) does not require the Company or the
transferring Shareholder to file and obtain a receipt for a prospectus by virtue
of compliance by the transferring Shareholder with an exemption from the
prospectus requirements of the Ontario Securities Act, and (y) is exempt from
the prospectus requirements of Sections 95 to 100 of the Ontario Securities Act.

Agreement to be Bound

.

No Class B Shares shall be Transferred to any Permitted Transferees unless:

> > such Permitted Transferee shall have agreed in writing, in a manner
> > reasonably acceptable in form and substance to the Company, (x) to accept
> > the Class B Shares Transferred to it subject to the terms and conditions of
> > this Agreement, and (y) to be bound by this Agreement in the same manner as
> > was the transferor of the Class B Shares Transferred; and
> > 
> > the Company shall have received (i) a written opinion of legal counsel (who
> > shall be reasonably satisfactory to the Company) addressed to the Company
> > and in form and substance reasonably satisfactory to the Company to the
> > effect that the proposed Transfer may be effected without registration under
> > the U.S. Securities Act or (ii) a "no action" letter from the SEC to the
> > effect that the making of such a Transfer without registration under the
> > U.S. Securities Act will not result in a recommendation by the staff of the
> > SEC that action be taken with respect thereto or (iii) a written opinion of
> > legal counsel (who shall be reasonably satisfactory to the Company)
> > addressed to the Company and in form and substance reasonably satisfactory
> > to the Company to the effect that the manner in which the proposed Transfer
> > is to be effected (x) does not require the Company or the transferor to file
> > and obtain a receipt for a prospectus by virtue of compliance by the
> > transferor with an exemption from the prospectus requirements of the Ontario
> > Securities Act, and (y) is exempt from the take-over bid requirements of
> > Sections 95 to 100 of the Ontario Securities Act.

No Class B Shares shall be Transferred pursuant to Section 2.1(b), (c) or (d)
unless such transferee (other than a Permitted Transferee) shall have agreed in
writing, in a manner reasonably acceptable in form and substance to the Company,
(x) to accept the Class B Shares Transferred to it subject to the terms and
conditions of this Agreement, and (y) to be bound by the restrictions and
obligations in this Agreement in the same manner as was the transferor of the
Class B Shares Transferred.


RIGHT OF CO-SALE

Co-Sale Right. At any time that any member of Significant Shareholder I Group
(the "Selling Holder") desires to Transfer any Class B Shares Beneficially Owned
by it to other than a Permitted Transferee, the Selling Holder shall first
deliver written notice of its desire to do so (the "Co-Sale Notice") to each
member of Significant Shareholder II Group (the "Co-Sale Shareholders"). The
Co-Sale Notice shall specify: (i) the name and address of the Person or Persons
to which the Selling Holder proposes to Transfer the Class B Shares (the
"Offeror"), (ii) the number of Class B Shares the Selling Holder proposes to
Transfer (the "Co-Sale Offered Shares"), (iii) the total consideration to be
delivered to the Selling Holder for the proposed Transfer and the consideration
for each Class B Share the Selling Holder proposes to Transfer, and (iv) all
other material terms and conditions of the proposed transaction.

Election to Participate. Each member of the Significant Shareholder II Group may
within the 30 day period after delivery of the Co-Sale Notice (the "Co-Sale
Option Period") notify the Selling Holder of such member's desire to participate
in the sale of the Co-Sale Offered Shares and to sell, at the price per Class B
Share and on the terms set forth in the Co-Sale Notice, a number of Class B
Shares Beneficially Owned by such member up to such member's Pro Rata Amount.
Each member of the Significant Shareholder II Group which has so notified the
Selling Holder within the Co-Sale Option Period of its desire to sell Class B
Shares in the transaction (a "Participating Shareholder") shall be entitled to
do so, subject to cut-back as set forth in Section 3.3.

Procedure. The Selling Holder shall use its best efforts to interest the Offeror
in purchasing, in addition to the Co-Sale Offered Shares, the Class B Shares
which the Participating Shareholders wish to sell. If the Offeror does not wish
to purchase all of the Class B Shares made available by the Selling Holder and
the Participating Shareholders (the Selling Holder and the Participating
Shareholders being hereinafter referred to collectively as "Co-Sale Right
Holders"), then each Co-Sale Right Holder shall be entitled to sell a portion of
the Class B Shares being sold to the Offeror obtained by multiplying the number
of Class B Shares that the Offeror is willing to purchase by a fraction, the
numerator of which is the number of Class B Shares such Co-Sale Right Holder has
proposed to sell to the Offeror, and the denominator of which is the number of
Class B Shares that all of the Co-Sale Right Holders have proposed to sell to
the Offeror. The transaction contemplated by the Co-Sale Notice shall be
consummated not later than 90 days after the expiration of the Co-Sale Option
Period.

Sale of Co-Sale Offered Shares After the Expiration of the Co-Sale Right. If the
members of Significant Shareholder II Group irrevocably waive their Right of
Co-Sale pursuant to this Article III with respect to a specific Transfer, or
otherwise do not indicate their wish to participate in such Transfer during the
Co-Sale Option Period, then the Selling Holder shall have the right, but not the
obligation, to secure a bona fide sale of all, but not less than all, of the
Co-Sale Offered Shares to a third party and Transfer such Co-Sale Offered Shares
to such third party at a price equal to the price and on terms and conditions no
less favorable to the Selling Holder than the terms and conditions described in
the Co-Sale Option Period; provided that such Transfer to the bona fide third
party is consummated within 90 days following the Co-Sale Option Period upon the
same terms and conditions as are set forth in the Co-Sale Notice (it being
agreed that if such Transfer is not consummated within such 90-day period, the
Selling Holder must re-commence the applicable procedures provided in this
Agreement if it wishes to Transfer any Class B Shares).


DRAG ALONG RIGHT

Drag Along Right. In the event that the Significant Shareholder I Group proposes
to Transfer (other than a pledge of Class B Shares in connection with a
financing) all the Class B Shares Beneficially Owned by it on the date of such
Transfer to a Person other than a Permitted Transferee, whether by way of a
merger, consolidation, sale or exchange of securities or otherwise and the
proposed Transfer is at arms length and its terms are commercially reasonable,
the Significant Shareholder I Group shall have the right (the "Drag Along
Right") to require the members of the Significant Shareholder II Group to
Transfer all Class B Shares Beneficially Owned by them to such proposed
transferee upon the same terms and conditions offered to the Significant
Shareholder I Group (the "Drag Along Sale").

Drag Along Notice. Before the Significant Shareholder I Group may exercise its
Drag Along Right hereunder, the Significant Shareholder I Group must give to the
members of the Significant Shareholder II Group, a written notice (the "Drag
Along Notice") stating (i) the Significant Shareholder I Group's bona fide
intention to Transfer all of its Class B Shares and the name and address of the
proposed transferee; and (ii) the bona fide cash price or, in reasonable detail,
other consideration, per share for which the Significant Shareholder I Group
proposes to Transfer such Class B Shares.

Procedures. The Significant Shareholder II Group shall take all actions
reasonably requested by the Significant Shareholder I Group in connection with
the consummation of such sale, and within 15 Business Days of the receipt of
such Drag Along Notice (or such longer period of time as the Significant
Shareholder I Group shall designate in such notice), shall cause all of its
Class B Shares to be sold to the designated purchaser on the same terms and
conditions and for the same type and amount of consideration as the Class B
Shares being sold by the Significant Shareholder I Group. In furtherance of the
foregoing, in connection with a Drag Along Sale, the Significant Shareholder II
Group shall (i) raise no objections against the Drag Along Sale or the process
pursuant to which it was arranged, except where such Significant Shareholder II
Group has a reasonable suspicion of fraud, dishonesty or misconduct in
connection therewith and (ii) execute all documents containing such terms and
conditions as those executed by Significant Shareholder I Group as reasonably
directed by the Significant Shareholder I Group, to the extent permitted by law.

Closing of the Drag Along Sale. The closing of the Drag Along Sale shall be held
at such time and place as the Significant Shareholder I Group shall specify and
at least five days' notice of the time and place of the closing shall be given
to the Significant Shareholder II Group. At such closing, the Significant
Shareholder II Group shall deliver certificates representing the Class B Shares
to be Transferred and such Class B Shares shall be free and clear of any liens,
claims or encumbrances (other than restrictions imposed pursuant to applicable
federal and state securities laws or by the buyer thereof) and the Significant
Shareholder II Group shall so represent and warrant.

Other Rights. If a Significant Shareholder I Group exercises its Drag Along
Right, the Significant Shareholder II Group required to participate in such
Transfer shall have no rights under Articles IV or VI of this Agreement with
respect to such Transfer.


PUT RIGHT

Put Right. Subject to the terms and conditions hereof for so long as the
Significant Shareholder II Group holds any Class B Shares, it shall be entitled,
in its sole discretion, by giving written notice (the "Put Notice") to the
Significant Shareholder I Group, to require the Significant Shareholder I Group
to purchase at the Put Purchase Price (the "Put Right"), any of the Class B
Shares Beneficially Owned by it. The Put Notice shall specify such amount of
Class B Shares to be sold, shall contain a commitment to sell such Class B
Shares in the manner set forth in this Section 5.1 and shall specify the date
(the "Put Closing Date") such Class B Shares are to be sold (which date shall be
13 Business Days after the Put Notice is delivered or, if such date is not a
Business Day, the following Business Day). Notwithstanding anything contained
herein to the contrary, the Significant Shareholder II Group shall have the
right to withdraw any Put Notice and to cancel the sale of the Class B Shares
pursuant thereto by delivering a written notice of its desire to do so to the
Significant Shareholder I Group no later than 2 Business Days prior to the Put
Closing Date.

Put Purchase Price. The purchase price for any Class B Share being purchased
pursuant to a Put Right (the "Put Purchase Price") shall be equal to the Market
Value multiplied by the number of Class B Shares being sold pursuant to such Put
Right.

Put Right Closing. The consummation of the transactions pursuant to an exercised
Put Right shall take place on the Put Closing Date in accordance with this
Section 5.3. On the Put Closing Date, the Significant Shareholder I Group shall
pay the Put Purchase Price to the Significant Shareholder II Group by cashier's
check or wire transfer of immediately available funds to an account or accounts
designated by the Significant Shareholder II Group in exchange for the Class B
Shares being purchased. The consideration for the Class B Shares sold pursuant
to the Put Right shall be divided pro rata between the members of the
Significant Shareholder II Group based on the relative amounts of Class B Shares
sold by each such member or as such members may otherwise agree. The purchase of
the Class B Shares pursuant to the Put Right and the payment of the Put Purchase
Price shall be made pro rata by the members of the Significant Shareholder I
Group based on the relative amounts of Class B Shares Beneficially Owned by each
such member of the Significant Shareholder I Group or as such members may
otherwise agree. The Significant Shareholder II Group shall cause the Class B
Shares being purchased to be delivered to the Significant Shareholder I Group at
the closing free and clear of all liens, charges or encumbrances of any kind.
The Significant Shareholder II Group shall take all such actions as the
Significant Shareholder I Group reasonably requests to vest in the Significant
Shareholder I Group title to the Put Securities being purchased free of any
lien, charge or encumbrance incurred by or through the Significant Shareholder
II Group.

Trading Restrictions. Each of the Shareholders agrees that he, she or it shall
refrain from, during the period between the date on which the Put Notice is
delivered and three Business Days prior to the Put Closing Date, (a) trading
Class A Shares or (b) taking any action with the intent of, directly or
indirectly, manipulating or otherwise influencing the market value of the Class
A Shares.


MISCELLANEOUS PROVISIONS

Entire Agreement. This Agreement and the exhibits, schedules and other documents
referred to herein which form a part hereof, contain the entire understanding of
the parties hereto with respect to their subject matter. This Agreement
supersedes all prior agreements (including the Shareholders' Agreement, dated
the 16th day of October, 1985, among Significant Shareholder I Limited,
Significant Shareholder II Limited and the Company, which shall terminate as of
the date hereof and be of no further force or effect) and understandings, oral
and written, with respect to its subject matter.

Severability. Should any provision of this Agreement for any reason be declared
invalid or unenforceable, such decision shall not affect the validity or
enforceability of any of the other provisions of this Agreement, which other
provisions shall remain in full force and effect and the application of such
invalid or unenforceable provision to persons or circumstances other than those
as to which it is held invalid or unenforceable shall be valid and be enforced
to the fullest extent permitted by law.

Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, by mail
(certified or registered mail, return receipt requested), by recognized
overnight courier or by facsimile transmission (receipt of which is confirmed):

> > > > (i) if to the Company, to:
> > > > 
> > > > Fahnestock Viner Holdings Inc.
> > > > 20 Eglinton Avenue West
> > > > Suite 1110, Box 2015
> > > > Toronto Ontario M4R 1K8
> > > > CANADA
> > > > Fax: (416) 322-7007
> > > > Attention: E.K. Roberts
> > > > 
> > > > with a copy to:
> > > > 
> > > > Borden Ladner Gervais LLP
> > > > Scotia Plaza, Suite 4400
> > > > 40 King Street West
> > > > Toronto, Ontario M5H 3Y4
> > > > CANADA
> > > > Attention: A. Winn Oughtred, Esq.
> > > > Telephone: (416) 367-6247
> > > > Facsimile: (416) 361-7076
> > > > Email: woughtred@blgcanada.co
> > > > 
> > > > (ii) if to Significant Shareholder I Individual, Significant Shareholder
> > > > I L.P., Significant Shareholder I Limited or the Foundation:

> > > > Phase II Financial Ltd.
> > > > c/o Fahnestock & Co., Inc.
> > > > 125 Broad Street
> > > > New York, NY 10004
> > > > Fax: (212) 943-8728
> > > > Attention: Albert G. Lowenthal
> > > > 
> > > > with a copy to:
> > > > 
> > > > Skadden, Arps, Slate, Meagher & Flom LLP
> > > > Four Times Square
> > > > New York, NY 10036-6522
> > > > Fax: (212) 735-2000
> > > > Attention: Patricia Moran, Esq.
> > > > 
> > > > (iii) if to Significant Shareholder II Individual or Significant
> > > > Shareholder II Limited:

> > > > Elka Estates Limited
> > > > c/o Fahnestock Viner Holdings, Inc.
> > > > 20 Eglinton Avenue West
> > > > Toronto, Ontario M4R 1K8 CANADA
> > > > Fax: (416) 322-7007
> > > > Attention: E.K. Roberts
> > > > 
> > > > with a copy to:
> > > > 
> > > > Borden Ladner Gervais LLP
> > > > Scotia Plaza, Suite 4400
> > > > 40 King Street West
> > > > Toronto, Ontario M5H 3Y4
> > > > CANADA
> > > > Attention: A. Winn Oughtred, Esq.
> > > > Telephone: (416) 367-6247
> > > > Facsimile: (416) 361-7076
> > > > Email: woughtred@blgcanada.co

or to such other person or address as any party shall specify by notice in
writing to the other party. All such notices, requests, demands, waivers and
communications shall be deemed to have been received on the date on which so
hand-delivered, on the third Business Day following the date on which so mailed,
on the Business Day following the date on which delivered to the overnight
courier service and on the date on which faxed and confirmed, except for a
notice of change of address, which shall be effective only upon receipt thereof.

Successors and Assigns. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, successors and permitted assigns. Except for Transfers in
accordance with Article II, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, directly or indirectly, by
(i) any member of Significant Shareholder I Group without the consent of the
Significant Shareholder II Group and the Company, and (ii) any member of
Significant Shareholder II Group, without the prior written consent of the
Significant Shareholder I Group and the Company.

Third-Party Beneficiaries. This Agreement is not intended and shall not be
deemed to confer upon or give any person except the parties hereto and their
respective successors and permitted assigns any remedy, claim, liability,
reimbursement, cause of action or other right under or by reason of this
Agreement.

Recapitalization, Etc. In the event that any capital stock or other securities
are issued in respect of, in exchange for, or in substitution of, any Class A
Shares or Class B Shares by reason of any reorganization, recapitalization,
reclassification, merger, consolidation, spin-off, partial or complete
liquidation, stock dividend, split-up, sale of assets, distribution to
Shareholders or combination of the Class A Shares or the Class B Shares or any
other change in capital structure of the Company, appropriate adjustments shall
be made with respect to the relevant provisions of this Agreement so as to
fairly and equitably preserve, the original rights and obligations of the
parties hereto under this Agreement.

Amendments and Waivers. This Agreement may not be modified or amended except by
an instrument or instruments in writing signed by an authorized officer of each
party. Except as otherwise provided in this Agreement, any failure of any of the
parties to comply with any obligation, covenant, agreement or condition herein
may be waived by the party entitled to the benefits thereof only by a written
instrument signed by an authorized officer of the party granting such waiver,
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

Fees and Expenses. Except as otherwise contemplated in this Agreement, whether
or not this Agreement and the transactions contemplated hereby are consummated,
all costs and expenses (including legal and financial advisory fees and
expenses) incurred in connection with, in anticipation of, or in the enforcement
of, this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses.

Termination. The covenants and agreements contained in this Agreement shall
terminate only expressly in accordance with their respective terms. This
Agreement shall terminate and the rights and obligations of the parties hereto
shall have no force or effect upon the date as of which either the Significant
Shareholder I Group or the Significant Shareholder II Group no longer
Beneficially Owns any Class B Shares.

Headings. The article and section headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Agreement.

Governing Law. THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE PROVINCE OF ONTARIO WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE
OF LAWS OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY OTHER JURISDICTION
OTHER THAN THE PROVINCE OF ONTARIO APPLICABLE HERETO.

Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Consent to Jurisdiction. Each of the parties hereto expressly and irrevocably
(a) consents to submit itself to the exclusive jurisdiction of the Ontario
Superior Court of Justice in Toronto in the event any dispute arises out of or
relates to this Agreement or any of the transactions contemplated by this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request or leave from such court, including,
without limitation, a motion to dismiss on the grounds of forum non conveniens,
(c) agrees that it will not bring any action arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than such court, and (d) waives any right to a trial by jury with respect
to any claim, counterclaim or action arising out of or in connection with this
Agreement or the transactions contemplated hereby.

Specific Performance. The parties hereto agree that if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, irreparable damage would occur, no adequate remedy at
law would exist and damages would be difficult to determine, and that the
parties shall be entitled to specific performance of the terms hereof and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy, in addition to any other remedy at law or equity.

Counterparts. This Agreement may be executed simultaneously in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

Construction.

For the purposes hereof, (i) words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires, (ii) the words "hereof," "herein," and
"herewith" and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and article, section, paragraph, exhibit and
schedule references are to the articles, sections, paragraphs, and exhibits and
schedules of this Agreement unless otherwise specified, (iii) the words
"including" and words of similar import when used in this Agreement shall mean
"including, without limitation," unless otherwise specified, (iv) the word "or"
shall not be exclusive and (v) the Company and the Significant Shareholders (and
any other Person who becomes party hereto as permitted hereby) will be referred
to herein individually as a "party" and collectively as "parties."

The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.

Any reference to any federal, provincial, state, local statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context otherwise requires.

7.17 Conflicts with Stakeholders Agreement. In the event that any provision
contained in this Agreement conflicts with any provision contained in the
Stakeholders Agreement, the provisions contained in the Stakeholders Agreement
shall control.

[Signature page follows]

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

FAHNESTOCK VINER HOLDINGS INC.

By: /s/ A.G. Lowenthal

Name: A.G. Lowethal

Title:

/s/ A.G. Lowenthal

Albert G. Lowenthal

 

PHASE II FINANCIAL L.P.

By: /s/ A.G. Lowenthal

Its: General Partner

 

PHASE II FINANCIAL LIMITED

By: /s/ A.G. Lowenthal

Name: A.G. Lowenthal

Title:

THE ALBERT G. LOWENTHAL FOUNDATION

By: /s/ A.G. Lowenthal

Name: A.G. Lowenthal

Title:

 

/s/ Olga Roberts

Olga Roberts

ELKA ESTATES LIMITED

 

By: /s/ Olga Roberts

Name: Olga Roberts

Title: